Citation Nr: 0511101	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
cyclothymia, depressive disorder, with post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis.

3.  Entitlement to a compensable rating for acne vulgaris.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1983 to January 1986 and from May 1986 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In correspondence dated in April 
2004 the veteran withdrew her request for a personal hearing.

The Board notes that the veteran's November 2003 
correspondence may be construed as an application to reopen 
her service connection claims for lupus, fibromyalgia, and 
rheumatoid arthritis.  These matters are referred to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate her 
claims and of which parties were expected to provide such 
evidence by correspondence dated in October 2002.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

The record reveals that additional VA and private medical 
reports pertinent to the issues on appeal were received 
subsequent to the October 2003 and January 2004 statements of 
the case.  As agency of original jurisdiction (AOJ or RO) 
consideration has not been waived, the Board finds these 
matters must be remanded for appropriate development.  See 
38 C.F.R. §§ 19.31, 20.1304 (2004).  The Board also notes 
that VA treatment records dated in February 2004 indicate the 
veteran was referred for a dermatology consultation.  
Therefore, any additional VA records pertinent to the issues 
on appeal should be obtained for an adequate determination.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  The RO should obtain any pertinent VA 
medical records documenting the veteran's 
treatment since February 2004.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, including all evidence submitted 
since the October 2003 and January 2004 
statements of the case.  If any benefit 
sought remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



